Opinion filed May 19, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                             No. 11-15-00322-CV
                                 __________

     DAVID CAMDEN CHANCELLOR AND BRIAN YOUNG,
      ON BEHALF OF THEMSELVES AND ALL OTHERS
             SIMILARLY SITUATED, Appellants
                                         V.
  MISSION ESTATES PROPERTY OWNERS’ ASSOCIATION,
                      Appellee


                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CV50808


                     MEMORANDUM OPINION
      The parties to this appeal have filed in this court a joint motion to dismiss
the appeal. We previously abated this appeal and remanded the cause to the trial
court to permit the parties and the trial court to effectuate the parties’ settlement
agreement. See TEX. R. APP. P. 42.1(a)(2)(C). That task is now complete, and the
trial court has signed an agreed order dismissing the case with prejudice. In their
joint motion to dismiss, the parties indicate that the trial court’s order moots this
appeal, and they request that we dismiss the appeal as moot. In accordance with
the parties’ request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a).
      The joint motion to dismiss is granted, and the appeal is dismissed.



                                                    PER CURIAM


May 19, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2